   Case 1:20-cv-01100 Document 1 Filed 04/18/20 USDC Colorado Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

__________________________________________
                                          :
BLAINE HARRINGTON III,                    :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                 Civil Action No.:
                                          :
LEMONADE LLC,                             :                 COMPLAINT AND JURY
                                          :                 DEMAND
      Defendant.                          :
                                          :
__________________________________________:


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, BLAINE HARRINGTON III (“Harrington” or “Plaintiff”), brings this

complaint in the United States District Court for the District of Colorado against LEMONADE

LLC (“Lemonade” or “Defendant”), alleging as follows:

                                            PARTIES

1. Plaintiff is an experienced, commercial travel and location photographer. Plaintiff has

    worked as a commercial photographer for over forty (40) years, including for most major

    news, business, and travel magazines throughout the world, as well as traveled to over

    seventy countries. Plaintiff was chosen as the Society of American Travel Writer Travel

    Photographer of the Year in 2005, 2006, and 2019. Plaintiff resides in Littleton, Colorado.

2. On information and belief, Defendant is a Limited Liability Company existing under the

    laws of the State of Colorado, with headquarters in Denver, Colorado. Defendant owns,

    operates, and is solely responsible for the content on its commercial website,

    www.lemonadeisgreat.com.



Plaintiff’s Original Complaint                                                          Page 1 of 5
   Case 1:20-cv-01100 Document 1 Filed 04/18/20 USDC Colorado Page 2 of 5




                                   JURISDICTION AND VENUE

3. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

4. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

5. Defendant is subject to personal jurisdiction in Colorado and venue in this District is proper

    under 28 U.S.C. § 1391(b) and (c) and 1400(a) because Defendant 1) transacted business

    within Colorado; and 2) committed a tortious act within Colorado.

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

6. Plaintiff captured the photograph, “20140802_rocyoga_106” (“Copyrighted Photograph”) on

    August 2, 2014. [Exhibit 1].

7. On or about August 4, 2014, Plaintiff posted Copyrighted Photograph to

    www.blaineharrington.photoshelter.com/image?&_bqG=92&_bqH=eJyzMMoyySk3tSyKqv

    LOTQ.uiCoOyQ4tKvbNDAi1MrQwN7YyNDAAYSDpGe8S7GxbmZ.eqF2Un5xdrOYZHx

    rsGhTv6WIbClLgl5OaH.QVVlkRWKwW7.gcYlucmliUnAEA.CofNA--&GI_ID= (Last

    visited April 20, 2020). [Exhibit 2].

8. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on

    November 26, 2014 (Registration No.: VAu 1-192-921). [Exhibit 3].

9. Beginning on or about June 1, 2017, Defendant copied and posted Copyrighted Photograph

    to the Defendant’s commercial website, www.lemonadeisgreat.com (Last visited October 4,

    2017).

10. Defendant posted Copyrighted Photograph to the following URL:

    • www.lemonadeisgreat.com/barre-on-the-rocks (Last visited October 4, 2017). [Exhibit 4].



Plaintiff’s Original Complaint                                                            Page 2 of 5
   Case 1:20-cv-01100 Document 1 Filed 04/18/20 USDC Colorado Page 3 of 5




11. Defendant copied and posted Copyrighted Photograph without license or permission from

    Harrington.

  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

12. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

13. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid and complete Certificate of Copyright Registration by the Register of

    Copyrights.

14. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

    exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

15. Plaintiff is informed and believes Defendant, without the permission or consent of Plaintiff,

    copied and used Copyrighted Photograph on Defendant’s commercial website,

    www.lemonadeisgreat.com. In doing so, Defendant violated Plaintiff’s exclusive rights of

    reproduction and distribution. Defendant’s actions constitute infringement of Plaintiff’s

    copyright and exclusive rights under copyright.

16. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.

17. As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized

    by Defendant attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

    infringement of Copyrighted Photograph.




Plaintiff’s Original Complaint                                                             Page 3 of 5
   Case 1:20-cv-01100 Document 1 Filed 04/18/20 USDC Colorado Page 4 of 5




        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

18. Plaintiff is informed and believes that Defendant, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

    copyright management information from Plaintiff’s Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendant’s public website,

    www.lemonadeisgreat.com. In doing so, Defendant violated 17 U.S.C. § 1202(a)(1) and

    (b)(1).

19. As a result of Defendant’s actions, Plaintiff is entitled to actual or statutory damages

    pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorney’s fees and costs

    pursuant to 17 U.S.C. § 1203(b)(5).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

A. Declaring that Defendant’s unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendant, its officers, directors, agents, servants,

    employees, representatives, attorneys, related companies, successors, assigns, and all others

    in active concert or participation with them from copying and republishing Plaintiff’s

    Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or

    other rights in any manner;

C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages derived by

    Defendant by their infringement of Plaintiff’s copyright or such damages as are proper, and

    since Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable

    statutory damages for each violation;


Plaintiff’s Original Complaint                                                              Page 4 of 5
    Case 1:20-cv-01100 Document 1 Filed 04/18/20 USDC Colorado Page 5 of 5




D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: April 20, 2020                                   __/s/__David C. Deal__________
                                                        David C. Deal (VA Bar No.: 86005)
                                                        The Law Office of David C. Deal, P.L.C.
                                                        P.O. Box 1042
                                                        Crozet, VA 22932
                                                        434-233-2727, Telephone
                                                        david@daviddeal.com
                                                        Counsel for Plaintiff




Plaintiff’s Original Complaint                                                               Page 5 of 5
